Title: To Thomas Jefferson from the Justices of the Supreme Court, 20 July 1793
From: Justices of the Supreme Court
To: Jefferson, Thomas



Sir
Philadelphia 20 July 1793

The enclosed Letter from us to the President being on the Subject of the one which by his Direction you did us the Honor to write on the 18th. Instant; we think it most proper and regular that it should pass to him thro’ your Hands; and for that purpose commit it to your Care. We have the Honor to be Sir your most obt. & hble Servts.

John Jay James Wilson Ja. Iredell Wm. Paterson

